Citation Nr: 1138805	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for impotence, including as secondary to type II diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension, including as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for a psychiatric disability, to include anxiety and depression.

4.  Entitlement to service connection for type II diabetes mellitus, including as secondary to a psychiatric disability.

5.  Entitlement to service connection for a bilateral eye disorder (claimed as hemorrhaging behind both eyes), including as secondary to type II diabetes.

6.  Entitlement to service connection for a left hand disorder, including as secondary to service-connected residuals of a right hand fracture.

7.  Entitlement to service connection for a left arm disorder, including as secondary to service-connected residuals of a right hand fracture.

8.  Entitlement to a rating in excess of 40 percent for residuals of a right hand fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Waco, Texas VARO. 

The issues of whether new and material evidence has been submitted for a claim of service connection for hypertension, entitlement to service connection for impotence, and the matter of an increased rating for residuals of a right hand fracture, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2004 rating decision denied the Veteran's claim of service connection for impotence, as secondary to diabetes mellitus, based essentially on findings that the Veteran was not service connected for diabetes mellitus, that there was no evidence of a current diagnosis of impotence, and that there was no evidence showing that impotence was incurred in or aggravated by service.  A February 2005 rating decision continued the denial.

2.  Evidence received since the October 2004 rating decision does reflect diagnoses of impotence and therefore relates to an unestablished fact necessary to substantiate the claim of service connection for impotence and raises a reasonable possibility of substantiating the claim.

3.  A psychiatric disability was not manifested in service; psychosis was not manifested in the first year following the Veteran's discharge from active service; and any current psychiatric disability is not shown to be related to service.

4.  Diabetes mellitus was not manifested in service or within the first year following the Veteran's discharge from active duty, and his current diabetes mellitus is not shown to be caused or aggravated by his service-connected disability.

5.  A bilateral eye disorder was not manifested in service and has not been shown at any time during the pendency of this claim.

6.  Disabilities of the left hand and left arm were not manifested in the Veteran's service, and the preponderance of the evidence is against a finding that such disabilities of the left hand and left arm are related to his active service, or were caused or aggravated by his service-connected residuals of a right hand fracture. 




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for impotence is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  Service connection for diabetes mellitus, to include as secondary to a psychiatric disability, is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

4.  Service connection for a bilateral eye disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

5.  Service connection for a left hand disorder, including as secondary to service-connected residuals of a right hand fracture, is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

6.  Service connection for a left arm disorder, including as secondary to service-connected residuals of a right hand fracture, is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  August 2006 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  A February 2008 letter provided additional notice in accordance with Kent regarding the claim for service connection for impotence.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence does not show any indication that any of the claimed disabilities may be associated with the Veteran's service or with another service-connected disability.  There is no medical evidence whatsoever relating any of the disabilities on appeal to either the Veteran's time in service or to his only service-connected disability, residuals of a right hand fracture.  Therefore, a VA examination does not need to be obtained regarding any of these claims, as it would not provide a basis for granting any of the claims.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.





Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (including psychoses and diabetes) may be presumed to have been incurred during service if they manifested to a compensable degree within a specified time frame following separation from active duty (one year for psychosis and diabetes).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the outset, the Board notes that the Veteran experienced a left-sided cerebrovascular accident (stroke) in August 1999 and a right-sided cerebrovascular accident in October 2008.  Neither stroke is service connected, nor has the Veteran ever filed a service connection claim for either occurrence.  


New and material evidence for service connection for impotence

Historically, an unappealed October 2004 rating decision denied the Veteran service connection for impotence, based on findings that he was not service connected for diabetes mellitus and there was no evidence showing that impotence was incurred in or aggravated by service.  That decision is final.  38 U.S.C.A. § 7105.  

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the October 2004 rating decision included the Veteran's STRs which showed that, on December 1969 Medical Evaluation Board examination, the genitourinary system was found to be normal on clinical evaluation.  The evidence also included post-service treatment records with assessments of erectile dysfunction beginning in December 2000.  On December 2002 VA treatment, the Veteran was noted to have erectile dysfunction due to his prescribed Metoprolol for hypertension; his hypertension prescriptions were changed, and he was prescribed Viagra.  

Evidence received since the October 2004 rating decision consists essentially of treatment records which show occasional recurring assessments of erectile dysfunction.  On March 2006 and January 2007 private treatment, erectile dysfunction was noted.  In a July 2006 lay statement, the Veteran contended that his impotence was due to his "stress and pain".  

Because service connection for impotence was denied in October 2004 based on a finding that there was insufficient evidence of such disability, that such disability was not incurred in service, and a finding that the Veteran was not service connected for diabetes mellitus, for evidence to be new and material in this matter, it would have to tend to show current evidence of the disorder, that the disability was incurred in service or that it was due to a service-connected disability.  

The treatment records since the October 2004 rating decision reflect several relevant diagnoses.  Thus, while that they do not contain any new information or competent medical opinion [with adequate explanation or based upon a review of the evidence] relating it to the Veteran's active service or any service connected disability, since the Veteran's impotence was a previously unestablished fact, the records demonstrating continuing diagnoses of impotence are sufficient to reopen the claim.  


Service connection for a psychiatric disability

Regarding the Veteran's claims seeking service connection for depression and for anxiety, those are the specific claims adjudicated by the RO and developed for appellate review.  However, in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The issue is therefore characterized accordingly.

The Veteran claims that he has a current psychiatric disability that is related to his time in service from June 1966 to January 1970.  However, the available medical evidence shows that the Veteran was first treated for depression in August 1999, nearly 30 years after separation from service.  Prior to 1999, there is no evidence the Veteran was treated for, or diagnosed with, any psychiatric disability.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

The STRs are negative for any complaints, findings, treatment, or diagnosis of any psychiatric disability.  On December 1969 Medical Evaluation Board examination, the psychiatric findings were normal.

On August 1999 hospital discharge summary following a left-sided stroke, the diagnoses included depression.  The Veteran was apathetic and depressed during his recovery, and Zoloft was prescribed for depression.  On December 2000 private treatment, the impressions included depression.  

On June 2001 private treatment, the Veteran's mood and affect were normal.  On November 2001 VA treatment, a depression screen was negative.  On March 2002 and June 2002 private treatment, the Veteran's mood and affect were normal.  On September 2002 and March 2004 VA treatment depression screens, the Veteran denied loss of interest in usually pleasurable things or feelings of sadness and hopelessness.  On October 2005 private treatment, the findings were negative for any psychiatric symptoms including anxiety and/or depression.

In a July 2006 statement, the Veteran reported that he had been treated for depression with medication.  The Veteran contended that his stress and depression caused him to have a stroke in 1999 and diabetes in 2000, and that he had great difficulty doing his job due to anxiety.

On September 2006 private treatment, the Veteran's mood and affect were normal.  On April 2008 VA treatment, a depression screen was negative; the Veteran denied any problems such as feeling down, depressed, or hopeless, or having little interest or pleasure in doing things.  On May 2008 private treatment, the findings were negative for any psychiatric symptoms including anxiety and/or depression.

On October 2008 private treatment records, shortly after the Veteran's right sided stroke, it was noted that he was taking Paxil; the treating physician noted that he was probably depressed by his lack of improvement following the stroke.  The Paxil was then discontinued due to hyponatremia.  On December 2008 private treatment, depression was noted and Lexapro was prescribed.  On January 2009 private treatment, the impression was major depressive disorder, and the dosage for Lexapro was increased.  On February 2009 private treatment, the dosage for Lexapro was increased once more for major depressive disorder.  On March 2009 private treatment, the medication list included Lexapro; the Veteran's mood and affect were appropriate. 

It is undisputed that the Veteran has a psychiatric disability diagnosed as depression.  However, it is not contended or shown that the disability manifested in service, that it continued thereafter to the present, or that service connection is warranted on a presumptive basis based on manifestations within a year after separation from service.  

What remains for consideration is whether the depression is somehow otherwise shown to be etiologically related to the Veteran's service.  Simply stated, the Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  More importantly, the more competent evidence of record provides evidence against a finding that any current psychiatric disability was incurred in or caused by the Veteran's period of active service.  Specifically, the Veteran was first treated for depression some 30 years after service, with no reference to service, providing evidence against this claim.  From 2001 to 2008, there were no findings or treatment for any psychiatric disability, until the October 2008 right-sided stroke, after which psychiatric treatment resumed.

In the present case, to the extent that the Veteran is able to observe continuity of psychiatric symptoms since service, his opinions are outweighed by the lack of pertinent findings of chronic disability in service, his vague assertions regarding the initial onset of relevant symptoms, the lack of pertinent findings after service, and the lack of any competent medical opinion linking or indicating a link to service.  His own prior statements provide factual evidence against this claim and place the onset of his disability several years after his separation from active service.  

The Board finds that the service and post-service treatment records provide evidence against the claim of service connection for a psychiatric disability, outweighing the lay statements of the Veteran, and indicating a problem that began after service with no relation to service.  In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disability, and the preponderance of the evidence is against the claim.  Therefore, the appeal must be denied.

Service connection for diabetes mellitus

The Board notes that the Veteran previously sought service connection for diabetes mellitus due to exposure to herbicides in service.  However, because the record does not show that the Veteran served in Vietnam or in any area where Agent Orange was used, is not shown to have been exposed to Agent Orange in service, and is not entitled to the application of the 38 U.S.C.A. § 1116 presumption, an October 2004 rating decision denied the claim on a direct and presumptive basis; the Veteran did not appeal the decision.

In his July 2006 informal claim, the Veteran contended that stress and depression caused him to develop diabetes.  Because the October 2004 rating decision denied service connection for diabetes mellitus on a direct basis and a presumptive basis for exposure to herbicides, while the current claim is for service connection on a secondary basis, the Board will treat it as a new claim, rather than a previously denied claim for which new and material evidence would be required.  

The Veteran's theory of entitlement to the benefit sought is primarily one of secondary service connection.  Service connection has been established for residuals of a right hand fracture.  It is neither alleged, nor suggested by the record, that the diabetes mellitus was caused or aggravated by residuals of a right hand fracture.

The evidence of record, including VA and private treatment records, shows that the Veteran receives treatment for type II diabetes mellitus.  It is not in dispute that he has such disability.  

The treatment records and the Veteran's lay statements indicate that he was diagnosed with diabetes mellitus in 1999.  (See October 2001 VA treatment record, in which the Veteran reported that he had been diagnosed with diabetes mellitus 2 years earlier.)  He has received continuous treatment for diabetes since that time.  

The medical evidence contains no indication whatsoever that the Veteran's diabetes mellitus developed secondary to any other disability.  The preponderance of the evidence is against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  There is no competent (medical opinion/treatise) evidence in support of the Veteran's contention.  Regarding his own opinion that his diabetes mellitus is due to his "stress and pain," he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between diabetes and any psychiatric disability); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus.  Accordingly, it must be denied.

Service connection for a bilateral eye disorder

The Veteran contends that he developed a bilateral eye disorder, claimed as hemorrhaging behind both eyes, secondary to diabetes mellitus.  

The STRs indicate that the Veteran incurred a 1/2-inch laceration below the left eye from a piece of broken glass in August 1968; the wound was cleaned, sutured, and dressed, with no residuals noted in subsequent records.  On December 1969 Medical Evaluation Board examination, the Veteran was noted to be amblyopic in the left eye. 

 On September 2002, January 2003, and May 2003 VA treatment, diabetic retinopathy was not seen.  On November 2003 and January 2004 VA treatment, retinopathy was seen on examination.

In a July 2006 statement in support of a claim for service connection, the Veteran contended that he developed hemorrhaging behind both of his eyes due to his diabetes and a stroke [in 1999].  The Board notes that the Veteran is not service connected for either diabetes mellitus or a stroke.

It is not shown or suggested in the record that a bilateral eye condition was manifested in service, and the Veteran does not allege otherwise.  Consequently, service connection for a bilateral eye condition on the basis that it became manifest in service (and persisted) is not warranted.  

The Veteran's theory of entitlement to this benefit is that he developed a bilateral eye condition secondary to diabetes mellitus.  A threshold requirement in substantiating a claim of secondary service connection (as also a claim of direct service connection) is that there must be competent evidence that the Veteran/claimant actually has (during the pendency of the claim has had) the disability for which service connection is sought.  See 38 C.F.R. § 3.310.  The Veteran's claims file is silent for any findings regarding a disability of either eye during the pendency of this claim.  The Veteran is not competent to establish a diagnosis of the claimed bilateral eye condition by his own opinion, as this is not a situation where the diagnosis may be established by lay evidence:  The disability is not one capable of diagnosis by lay observation; the Veteran is not reporting a contemporaneous diagnosis (as there is none); and the Veteran does not describe symptoms supporting a later diagnosis (once again, a bilateral eye condition has not been found during the pendency of this claim).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  Without evidence of a chronic bilateral eye condition manifesting at any time during the pendency of the claim, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As was noted above, the Veteran's expressed theory of entitlement to the benefit sought is one of secondary service connection.  He contends that he developed a bilateral eye condition secondary to diabetes mellitus.  However, he is not service connected for diabetes mellitus, nor is such benefit being granted herein.  His only service connected disability is residuals of a right hand fracture, and he does not contend that an eye condition is related to the right hand disability.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral eye condition.  Accordingly, it must be denied. 


Service connection for left hand and left arm disorders

The Veteran's theory of entitlement to the benefits sought in this appeal is primarily one of secondary service connection: he contends that he has disabilities of the left hand and left arm secondary to his service-connected residuals of a right hand fracture.  The Veteran is service connected for residuals of a right hand fracture.  

On December 1969 Medical Evaluation Board examination, it was noted that the Veteran incurred a fracture to the left humerus in a fall from a tree as a child.  No residuals were noted at that time or in any of the medical evidence.

In a July 2006 statement, the Veteran contended that the chronic pain in his service-connected right hand had "now traveled over to [his] left hand [and] left arm."

The private treatment records indicate that the Veteran experienced an acute ischemic stroke to the right middle cerebral artery in October 2008, which resulted in left-sided weakness/paralysis.  On October 2008 CT scan, the Veteran was noted to present with left upper extremity weakness.  An October 2008 Physician's Certification for Disability Benefits noted that the resulting hemiplegia limited the Veteran's ability to do his job.  He was noted to be wheelchair bound, with left hemiparesis, profound physical weakness and cognitive deficits, and requiring maximal assistance for any functional mobility; self-care, speech, and verbal expression was found to be limited.  

On January 2009 private treatment, left hemiplegia/hemiparesis due to stroke was noted, and the Veteran was still significantly disabled.  On March 2009 private treatment, the Veteran's left arm was in a sling, and he was noted to have bilateral contractures of the hands. 

The Board notes that there were no findings, treatment, or diagnoses regarding the left hand or left arm prior to the October 2008 stroke which caused left-sided weakness.  There is no evidence that any disability of the left hand or left arm was manifested in service or in the first postservice year (and the Veteran does not allege otherwise).  Consequently, service connection for disabilities of the left hand or left arm on the basis that either became manifest in service and persisted is not warranted.  Post-service evaluation/treatment records provide no indication that any disability of the left hand or left arm may somehow be directly related to the Veteran's service.  Therefore, direct service connection for the claimed disabilities of the left hand and left arm (i.e., on the basis that either was incurred or aggravated in service) is not warranted. 

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  The Board finds it highly notable that the medical evidence is entirely silent regarding the left arm and left hand prior to the October 2008 stroke which caused left-sided weakness and paralysis.  There is no competent (medical opinion/treatise) evidence to the contrary.  Regarding the Veteran's own opinion that his disabilities of the left hand or left arm are due to his service-connected residuals of a right hand fracture, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between disabilities of one hand and the other hand/arm); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  Moreover, in light of the competent medical evidence that is of record, further development would not assist the claim as there is no reasonable possibility that any opinion would substantiate the claim.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for disabilities of the left hand and left arm.  Accordingly, they must be denied.



ORDER

The appeal to reopen a claim of service connection for impotence is granted.

Service connection for a psychiatric disability, to include depression and anxiety, is denied.

Service connection for diabetes mellitus, to include as secondary to psychiatric disability, is denied.

Service connection for a bilateral eye disorder, to include as secondary to type II diabetes, is denied.

Service connection for a left hand disorder, to include as secondary to service-connected residuals of a right hand fracture, is denied.

Service connection for a left arm disorder, to include as secondary to service-connected residuals of a right hand fracture, is denied.


REMAND

Regarding hypertension, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Subsequent to the Veteran's request to reopen the claim of service connection for hypertension, the RO sent him VCAA notification letters in August 2006, February 2008, and May 2008.  However, he was not properly advised of what is now needed to reopen this claim.  Specifically, none of the letters issued to the Veteran cited the basis on which the claim for hypertension was previously denied or provided any of the three required elements of notice information pursuant to Kent.  Accordingly, corrective notice is needed.

In addition, since the Board has reopened the claim for service connection for impotence, further development is being requested re the issue of entitlement to service connection for hypertension, and these is evidence from December 2002 indicating that the Veteran's erectile dysfunction was due to his prescribed Metoprolol for hypertension, the Board will defer any further action regarding the claim for service connection for impotence pending the completion of the actions taken by the RO with respect to the claim for service connection for hypertension.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, regarding residuals of a right hand fracture, given the passage of time since the Veteran's most recent [October 2006] VA examination for the disability on appeal, and his and his representative's allegations of increased severity, a new VA examination to assess the current severity of the disability is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the petition to reopen the claim of service connection for hypertension, the RO should provide the Veteran corrective VCAA notice that complies with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter should:  (1) advise him of the definition of new and material evidence in 38 C.F.R. § 3.156(a), (2) notify him of the basis for the last final denial of the claim (in October 2004), and of what specific evidence and information is necessary to reopen the claim, and (3) notify him of what specific evidence and information is necessary to substantiate the underlying claim of service connection.  After affording the Veteran and his representative the appropriate time to respond, the RO should arrange for any further development suggested by their response.

2.  The RO should arrange for an appropriate examination of the Veteran to assess the current severity of his residuals of a right hand fracture.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of all criteria for rating the disability on appeal, and the findings reported must be sufficiently detailed to allow for rating under all applicable criteria for the right hand disability, i.e., note the presence or absence of each symptom in the criteria for increased ratings, under all applicable Codes.  The findings should specifically include ranges of motion for the right hand (including restrictions due to pain or with use).  The examiner should comment on the Veteran's specific complaints of functional impairment and must explain the rationale for all opinions offered.

3.  The RO should then re-adjudicate the remaining matters on appeal.  If any claim on remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


